Me. Justice Wole
delivered the opinion of the court.
This was a case begun by information before the Second Section of the District Court of San Juan. Rafael Ferrari Saavedra was charged with having, under a promise of marriage, seduced María López, a young woman of previous chaste character. Judgment was rendered against him and he was fined $1,000, or in default thereof to undergo a day in the penitentiary for each five dollars he failed to pay.
In the record the only error assigned is over the admission by the court of certain letters written by the defendant to the prosecuting witness. It was objected that these letters were not properly identified. They were sufficiently identified by the prosecuting witness who said she had seen the defendant write. Her evidence was corroborated by the defendant himself who acknowledged some of the letters. Moreover, he did not deny the intercourse nor the promise of marriage hut based his defense on the alleged fact that-the prosecuting witness was not a virgin.
At the hearing, but not in his brief, the appellant insisted that the proof showed that the woman could not have been of pure character because she consented to live with him as *229Ms concubine. The facts were that after the death of the mother of the prosecuting witness and after the promise of marriage the defendant induced the said prosecuting witness to go first to the house of his uncle and subsequently to the house of his mother. It was at the latter house that the amorous relations were begun and continued. A woman who is taken to the house of a man’s mother has every reason to believe in his intention to be fair to her and to carry out his promise and her yielding to him was no sign of previous impurity of character.
We do not understand why in this class of cases the court only imposes a fine and we commented on a similar practice in the case of People of Porto Rico v. Moux, 19 P. R. R., 1119.
The judgment must be affirmed.

Affirmed.

Chief Justice Hernández and Justices del Toro and Aldrey concurred.